DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification does not provide any disclosure of how the blood collection recess “cannot deliver blood to the test component unless the channel is sufficiently filled.”  Thus, the limitation does not appear to be properly supported by the written disclosure.  Also see enablement rejection above.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The lack of direction in the specification and lack of examples given prevent the invention from being made because it is unclear how the blood collection recess “cannot deliver blood to the test component unless the channel is sufficiently filled.”  It is unclear what sort of structures and mechanisms prevent the device from delivering the blood to the test component based on the filling of the channel.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-24, 26, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following elements lack proper antecedent basis:
The blood collection unit (Claim 17)
The test unit (Claim 20)
The test fluid, and the reservoir (Claim 31)

In regard to Claim 19, it is unclear if the recitation of a recess is the same or different as that introduced in Claim 17.  While it is assumed that both refer to the same, clarification is requested.
In regard to Claim 26, The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention to ascertain the metes and bounds of what does and does not constitute “generally” rectangular box.
Claims 18 and 21-24 are rejected by virtue of dependence on Claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly et al (US Pub No. 20160287155).

In regard to Claim 17, Kelly et al disclose an integrated test unit comprising a blood collection recess 28 (0035 -- capillary), a test component 60 (0036), a reservoir containing test fluid 40 (0033), and an actuator (defined by both depressible section 26 and arm 25), wherein activation of the actuator causes movement of the blood collection unit to deliver blood to the test component (0036) and causes the test fluid to be released from the reservoir in order to contact the test component (0037, 0041), best seen in Figure 2.

18. An integrated blood test unit according to claim 17, wherein operatively activation of the actuator (25, 26) engages the reservoir 40 to release the test fluid to the test component 60 by a first fluid path (0037, 0041), and causes movement of the blood collection unit so as to deliver blood to the test component by a second fluid path (0036).
19. An integrated test unit according to claim 18, wherein the blood collection unit is adapted to receive blood in a recess (capillary 0035), and in response to activation of the actuator 25, the blood collection unit tilts so as to deliver the blood from the recess to the test component, best seen in Figure 4b-c (0036).
24. An integrated test unit according to claim 17, wherein the blood collection unit is adapted to pivots or tilts in order to deliver blood to the test component, best seen in Figure 4b-c (0036, 0045).
Claim(s) 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al (US Pub No. 20140236044).

In regard to Claim 25, Kelly et al disclose an integrated test unit comprising:
 a housing 3 (0129), a blood collection recess (capillary) 14, 17 (0133), a test component 9 (0130), a reservoir containing test fluid (0168), and an actuator 15 (0132), also defined as 113 (0168) being located within the housing, the blood collection recess being adapted to deliver blood contained in the recess to the test component once the actuator is activated (0134, 0137-0139), the housing further comprising an integrated lancet 6, 7 (0129), 
wherein the actuator and the lancet are located adjacent different sides of the housing (actuator is located more at the end, and at the top which is considered a different side of the housing), so that operatively a user can conveniently operate the actuator after operating the lancet and delivering blood to the blood collection recess, best seen in Figure 1-3.

26. An integrated test unit according to claim 25, wherein the housing 3 is generally shaped as a rectangular box, best seen in Figure 41, the actuator 113 is adjacent one short side of the housing, and the lancet 104 is adjacent the opposite short side of the housing (0159, 0168).
27. An integrated test unit according to claim 25, wherein the actuator 15 causes the blood collection recess to move to a delivery position so as to deliver blood to the test component 9 (0137-0139), and causes the test fluid to be released from the reservoir in order to contact the test component (0168).
In regard to Claim 28, Kelly et al disclose an integrated test unit, including a blood collection recess 14, 17 (0133), the recess being adapted to directly receive blood from a user (0133, 0136), the recess including a channel 21 which operatively progressively fills with blood (0133), such that when the channel is full it provides a visual indication to the user that sufficient blood has been received to conduct a test, i.e. user can observe the blood in the capillary, can also see blood through aperture 40 (0143).

29. A test unit according to claim 28, wherein the blood collection recess 14, 17 is located on a blood collection device (Figure 1), the blood collection recess being adapted to deliver blood to a test component 9 (0130), wherein the blood collection recess cannot deliver blood to the test component unless the channel is sufficiently filled (0143-0145).  Also see 112 rejections above.
30. A test unit according to claim 29, wherein the blood collection device tilts or pivots downward to place an end of the channel adjacent to the test component 9, so that blood flows from the channel 21 to the test component, best seen in Figure 6-9 (0137-0139, 0148, 0151).
31. A test unit according to claim 30, wherein the test unit further includes an actuator 15, and the actuator causes the blood collection device to be moved to an operative position (0134), and causes the test fluid to be released from the reservoir in order to contact the test component (0168).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious over Kelly et al (‘2016) as applied to claim 17, further in view of Brenneman et al (US Pub No. 20090326355).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Kelly et al (‘2016) disclose the invention above but do not expressly disclose the test unit further includes an electronic component, and the electronic component is made operative by activation of the actuator.
Brenneman et al teach that it is well-known in the art to provide an analogous sampling device comprising a test unit with an electronic component 222, and the electronic component is made operative by activation of the actuator to sequentially activate use of the sensor and the electronics after actuation as necessary in the process (0054, 0093).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly et al (‘2016) such that the test unit further includes an electronic component, and the electronic component is made operative by activation of the actuator as taught by Brenneman et al to sequentially activate the electronic component after activation of the activator for sensor analysis.


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being obvious over Kelly et al (‘2016) as applied to claim 18, further in view of Bernstein et al (US Pub No.  20130158468).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

In regard to Claim 21, Kelly et al (‘2016) disclose the invention above but do not expressly disclose the actuator is locked into an actuated position once operated.
Bernestein et al teach that it is well-known in the art to provide an analogous fluid sampler device wherein actuator 10 may become locked such that the device may only be used once as desired (0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly et al (‘2016) such that the actuator is locked into an actuated position once operated as taught by Bernstein et al to effectively lock the device for single use as desired.
22. Kelly et al (‘2016) disclose the locked actuator exerts a continuing force so as to compress the reservoir in order to dispense the test fluid onto the test component (0037).


Claim 23 is/are rejected under 35 U.S.C. 103 as being obvious over Kelly et al (‘2016) in view of Kelly et al (‘2014).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Kelly et al (‘2016) disclose the invention above including lancet 30 and an interlock such that the test fluid cannot be released until the blood collection unit is moved to a delivery position (0043-0045) but do not expressly disclose the blood collection unit cannot move to a delivery position until after the lancet has been discharged.
Kelly et al (‘2014) teach that it is well-known in the art to provide an analogous sampling device wherein the blood collection unit cannot be moved to a delivery position until after the lancet has been discharged to maintain the sequential nature of the process (0145). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kelly et al (‘2016) such that the blood collection unit cannot be moved to a delivery position until after the lancet has been discharged as taught by Kelly et al (‘2014) and therefore in combination, the test fluid cannot be released until after the lancet has been discharged to maintain the sequential nature of the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791